Citation Nr: 0033149	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee condition.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 1999 the Board remanded the case to the RO for further 
development.  


DECISION

In December 1999 the RO assigned a separate 10 percent 
disability rating for left knee arthritis.  The veteran 
currently has a combined 20 percent rating for his service-
connected left knee disability.  Although the veteran stated 
in his July 1997 Substantive Appeal that he was only seeking 
a 20 percent rating for his left knee disability, the Board 
must still address whether a higher rating is warranted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In an August 2000 decision, the Board denied the veteran's 
claim for a disability rating in excess of 10 percent for a 
left knee condition and the claim for a disability rating in 
excess of 10 percent for left knee arthritis.  The claims 
folder before the Board at the time of the August 2000 
decision consisted of a rebuilt claims folder.  Subsequently, 
the RO notified the Board that the veteran's original claims 
folder had been located.  

Thus, in accordance with the Board's authority under 
38 C.F.R. § 20.904(a) (2000), the undersigned concludes that 
the Board's August 2000 decision should be vacated.  





ORDER


The Board's decision of August 30, 2000, is hereby vacated.  



		
	Richard E. Coppola
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

